                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-9618 PA (AFMx)                                         Date    November 12, 2019
 Title             Jason Alan v. Austin Capital Bank, SSB



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       Before the Court is the Notice of Removal filed by defendant Austin Capital Bank, SSB
(“Defendant”). Defendant asserts that federal jurisdiction exists on the basis of the existence of
a federal question and diversity of citizenship. See 28 U.S.C. § 1331 & 1332.

       Federal courts are of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins.
Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A “strong
presumption” against removal jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
Cir. 1992). In seeking removal, the defendant bears the burden of proving that jurisdiction
exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

       Suits filed in state court may be removed to federal court if the federal court would have
had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be
remanded to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. §
1447(c). The “burden of establishing federal subject matter jurisdiction is on the party seeking
removal . . . .” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). An
action may be remanded to state court if the federal court lacks subject matter jurisdiction. 28
U.S.C. § 1447(c). “The removal statute is ‘strictly construed against removal jurisdiction and
any doubt must be resolved in favor of remand.’” Hofler v. Aetna US Healthcare of Cal., Inc.,
296 F.3d 764, 767 (9th Cir. 2002) (quoting Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393
(9th Cir. 1988)). The removing party has the burden of establishing that removal is proper.
Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992)

      Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising
under” federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule.
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987).
Under the rule, “federal jurisdiction exists only when a federal question is presented on the face
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
                                                                                                JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-9618 PA (AFMx)                                   Date   November 12, 2019
 Title          Jason Alan v. Austin Capital Bank, SSB

of plaintiff’s properly pleaded complaint.” Id. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. If
the complaint does not specify whether a claim is based on federal or state law, it is a claim
“arising under” federal law only if it is “clear” that it raises a federal question. Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Thus, plaintiff is generally the “master of the
claim.” Caterpillar, 482 U.S. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. There is no federal
question jurisdiction simply because there is a federal defense to the claim. Id. at 392, 107 S. Ct.
at 2429, 96 L. Ed. 2d 318. The only exception to this rule is where plaintiff’s federal claim has
been disguised by “artful pleading,” such as where the only claim is a federal one or is a state
claim preempted by federal law. Sullivan v. First Affiliated Sec., Inc., 813 F. 2d 1368, 1372 (9th
Cir. 1987).

       Here, the Complaint filed by plaintiff Jason Alan (“Plaintiff”) asserts claims for violations
of California’s Rosenthal Fair Debt Collection Practices Act and Consumer Credit Reporting
Agencies Act. Although Defendant’s Notice of Removal concedes that “Plaintiff did not allege
a specific ‘claim’ under the Fair Credit Reporting Act,” Defendant contends that the Court
nevertheless possesses federal question jurisdiction over the action because the Fair Credit
Reporting Act (“FCRA”) “grants broad preemption and protection from state law relating to the
responsibilities of furnishers of information . . . .” (Notice or Removal at ¶¶ 12 & 13.)

        “[I]t is ‘settled law that a case may not be removed to federal court on the basis of a
federal defense, including a defense of preemption, even if the defense is anticipated in the
plaintiff’s complain, and even if both parties concede that the federal defense is the only
question truly at issue.’” Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1106
(9th Cir. 2000) (quoting Franchise Tax Bd. of Cal. V. Construction Laborers Vacation Trust for
S. Cal., 463 U.S. 1, 14, 103 S. Ct. 2841, 2848, 77 L. Ed. 2d 420 (1983)). Although the
jurisdictional doctrine of “complete preemption” serves as an exception to the well-pleaded
complaint rule, it “arises only in ‘extraordinary’ situations” and the Supreme Court has
“identified only three federal statutes that satisfy” its complete preemption test. Ansley v.
Ameriquest Mortg. Co., 340 F.3d 858, 861-62 (9th Cir. 2003) (explaining that the Supreme
Court has only applied complete preemption in actions involving section 502 of the Employee
Retirement Income Security Act, section 301 of the Labor Management Relations Act, and the
usury provisions of the National Bank Act). Neither the Supreme Court nor the Ninth Circuit
has ever concluded that the FCRA’s preemption provisions “completely preempt” state claims
for purposes of supporting removal based on the existence of a federal question, and numerous
District Courts within the Ninth Circuit have rejected removals based on FCRA preemption. See
Stone-Molloy v. Midland Funding LLC, CV 15-8017 ODW (AJWx), 2015 WL 6159104, at *2
(C.D. Cal. Oct. 19, 2015); Cordes v. Select Portfolio Servicing, Inc., SACV 12-315 CJC

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                           Page 2 of 4
                                                                                                  JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-9618 PA (AFMx)                                     Date   November 12, 2019
 Title          Jason Alan v. Austin Capital Bank, SSB

(RNBx), 2012 WL 12904077, at *1-2 (C.D. Cal. May 22, 2012); Chase Bank USA, N.A. v.
Duran, CV 06-2258 MMC, 2006 WL 889432, at *1 (N.D. Cal. Apr. 5, 2006); Sehl v. Safari
Motor Coaches, Inc., CV 01-1750 SI, 2001 WL 940846, at *6-7 (N.D. Cal. Aug. 13, 2001).

       The Court therefore concludes that Defendant has failed to establish that Plaintiff’s
claims for violations of California’s Rosenthal Fair Debt Collection Practices Act and Consumer
Credit Reporting Agencies Act are completely preempted or otherwise state a federal claim that
supports the Court’s exercise of federal question jurisdiction over this action.

        Defendant alternatively alleges in its Notice of Removal that the Court possesses diversity
jurisdiction over the action. Subject matter jurisdiction based on diversity of citizenship requires
all plaintiffs to have different citizenship from all defendants and that the amount in controversy
exceed $75,000. See 28 U.S.C. § 1332; Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,
373, 98 S. Ct. 2396, 2402, 57 L. Ed. 2d 274 (1978). In attempting to invoke this Court’s
diversity jurisdiction, Defendant must prove that there is complete diversity of citizenship
between the parties and that the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. To
establish citizenship for diversity purposes, a natural person must be a citizen of the United
States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088,
1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or
to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
2001). “A person residing in a given state is not necessarily domiciled there, and thus is not
necessarily a citizen of that state.” Id. For the purposes of diversity jurisdiction, a corporation is
a citizen of any state where it is incorporated and of the state where it has its principal place of
business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090,
1092 (9th Cir. 1990).

        When determining the amount in controversy, the Court must assume that the allegations
in the complaint are true and that a jury will return a verdict in the plaintiff’s favor on all of the
claims in the complaint. See Kenneth Rothschild Tr. v. Morgan Stanley Dean Witter, 199 F.
Supp. 2d 993, 1001 (C.D. Cal. 2002). “The ultimate inquiry is what amount is put ‘in
controversy’ by the plaintiff’s complaint, not what a defendant will actually owe.” Korn v. Polo
Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (emphasis in original); see
also Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005). When an action
has been removed and the amount in controversy is in doubt, there is a “strong presumption” that
the plaintiff has not claimed an amount sufficient to confer jurisdiction. Gaus, 980 F.2d at 566
(citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–90, 58 S. Ct. 586, 82 L.
Ed. 845 (1938)). “[T]he amount-in-controversy inquiry in the removal context is not confined to

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 3 of 4
                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-9618 PA (AFMx)                                 Date   November 12, 2019
 Title          Jason Alan v. Austin Capital Bank, SSB

the face of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
“When not facially evident from the complaint that more than $75,000 is in controversy, the
removing party must prove, by a preponderance of the evidence, that the amount in controversy
meets the jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089,
1090 (9th Cir. 2003). “Under this burden, the defendant must provide evidence establishing that
it is ‘more likely than not’ that the amount in controversy exceeds [$75,000].” Sanchez v.
Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). “Whether damages are unstated
in a complaint, or, in the defendant’s view are understated, the defendant seeking removal bears
the burden to show by a preponderance of the evidence that the aggregate amount in controversy
exceeds [the statutory minimum] when federal jurisdiction is challenged. . . . [A] defendant
cannot establish removal jurisdiction by mere speculation and conjecture, with unreasonable
assumptions.” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). “Conclusory
allegations as to the amount in controversy are insufficient.” Matheson, 319 F.3d at 1090–91.

        Defendant alleges in its Notice of Removal that the action “is a civil action between
parties of different states and the matter in controversy herein exceeds the sum or value of
$75,000, exclusive of interest and costs.” (Notice of Removal at ¶ 19.) According to the Notice
of Removal, the dispute between the parties involves a loan with an “original principal amount
of $550.00.” (Id. at ¶ 5.) The Notice of Removal also attaches an “Offer to Compromise” in
which Plaintiff agrees to settle the action for $12,500. Under these circumstances, the Court
concludes that Defendant’s conclusory allegations concerning the amount in controversy fail to
satisfy Defendant’s burden to establish that the amount in controversy exceeds $75,000 by a
preponderance of the evidence. As a result, Defendant’s Notice of Removal does not establish
that the Court possesses diversity jurisdiction over this action.

        For the foregoing reasons, the Court concludes that Defendant’s Notice of Removal has
failed to establish the existence of either federal question or diversity jurisdiction over this
action. The Court therefore remands this action to Ventura County Superior Court, case number
56-2019-00534661-CL-NP-VTA. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                        Page 4 of 4
